Opinion by
Mb. Justice Mitchell,
Two questions were raised in the court below, first whether plaintiff had legally acquired the rights of the Citizens’ Water Company to lay water pipes in the borough of Darby. This was decided by the court in favor of the appellant. It therefore does not arise on this appeal and we express no opinion upon it.
The second question was whether the ordinance regulating the making of openings, laying pipes, etc., in the streets of the borough, was a reasonable exercise of the police power and therefore binding on the plaintiff. We affirm the judgment upon the opinion of the court below on this point.
Judgment affirmed.